ATTORNEY GENERAL oF TEXAs
G R E G A B B O T T

 

March 22, 2012

Ms. Jeanna Willhelm Opinion No. GA-0916

Winkler County Auditor

Post Office Drawer O Re: Whether a county treasurer, county auditor, or
Kermit, Texas 79745 a county human resources officer is responsible

for the performance of various duties involving
disbursement and endorsement (RQ-0998-GA)

Dear Ms. Willhelm:

You ask four questions related to various duties of the county treasurer. As background, you
explain that the Winkler County Commissioners Court has reassigned the human resources duties
from the county treasurer to another position supervised by the county auditor.1 Those reassigned
duties include payroll preparation, FICA deposits, quarterly payroll reports, and handling W-2 forms.
Request Letter at 1.

In your first two questions, you ask whether sections 113.041 and 113.042 of the Local
Government Code require that “the County Treasurer must personally and physically stuff, mail or
distribute all accounts payable and payroll checks,” and “input the data, send direct deposit file, and
print the checks for accounts payable and payroll.” Id. at 1-2. Alternatively, you ask if the Human
Resources office or the County Auditor’s office can perform these duties. Id. Local Government
Code section 1 13 .041 states, “[t]he county treasurer shall disburse the money belonging to the county
and shall pay and apply the money as required by law and as the commissioners court may require
or direct, not inconsistent with law.” TEX. LOC. GOV’TCODE ANN. § 113.041(a) (West Supp. 2011).
In addition, Local Government Code subsection 1 13 .042(a) states, “[o]n the presentation of an order
for payment, check, or voucher drawn by a proper authority, and if there are sufficient funds for
payment on deposit in the account against Which the instrument is drawn, the county treasurer shall
endorse on the face of the instrument the order to pay the named payee and shall charge the amount
in the treasurer’s records to the fund on Which it is drawn.” Id. § 113.042(a).

The Texas Supreme Court addressed a situation similar to that described in your letter in
Commissioners Court of Titus County v. Agan. In that case a commissioners court divested a county

 

'Letter from Jeanna Willhelm, Winkler Cnty. Auditor, to Honorable Greg Abbott, Tex. Att’y Gen. (Sept. 19,
2011), http://www.texasattorneygeneral.gov/opin (“Request Letter”).

Ms. Jeanna Willhelm - Page 2 (GA-0916)

treasurer of payroll responsibilities and transferred those responsibilities to a county auditor. Agan,
940 S.W.2d 77, 78 (Tex. 1997). The court concluded that a commissioners court was authorized to
transfer payroll preparation duties from a county treasurer to a county auditor because “[t]he
Legislature has not assigned payroll preparation responsibilities to any county official.” Id. at 81.
Payroll preparation duties addressed in the court’s opinion included “collecting timesheets from all
county departments, entering timesheet data into the county computer system to generate payroll
deductions for FIT, FICA, Medicare, insurance, retirement, and child support payments” and
preparing W-2’s,1099’s, and payroll checks. Id. at 79; see also id. at 82 (listing the five duties that
must be performed by the county treasurer and explaining that the remaining payroll responsibilities
could be assigned to the county auditor).

However, the court went on to hold that “the Commissioners Court cannot delegate to the
County Auditor any payroll responsibility which requires actual disbursement, payment, or
application of county funds.” Id. at 82; see id. at 80 (stating that “[e]numerated or core functions are
fundamental to the County Treasurer’s office and the Commissioners Court cannot take core
functions from the County Treasurer”). Specifically, the court concluded that, among other tasks,
depositing payroll funds and making federal income tax deposits with the bank were responsibilities
involving disbursement of county funds that must be performed by the county treasurer. Ia'. at 82.
Some of the tasks you describe appear to be payroll preparation responsibilities, which are not core
functions that must be performed by the county treasurer. However, some of the tasks you describe
appear to involve the actual disbursement of county money. By enacting Local Government Code
sections 113.041 and 113.042, the Legislature designated the county treasurer as the official
responsible for disbursing county funds and endorsing county payments to payees. As a result, the
commissioners court may not reassign those duties elsewhere.2 See TEX. CONST. art V, § 18(b)
(commissioners court “shall exercise such powers . . . as is conferred by this Constitution and the
laws of the State”).3 We do not opine on each specific task about which you inquire but instead
leave it to the commissioners court to delegate tasks in a manner consistent with chapter l 13 and the
case law interpreting that chapter.

 

2We note that provisions of the Local Government Code allow the county treasurer to delegate tasks to other
persons in certain circumstances Chapter 151 gives the county treasurer authority to appoint a deputy treasurer. Tex.
Att’y Gen. Op. No. JC-0276 (2000) at 1_2; TEX. LOC. GOV’T CODE ANN. § 151.001(a) (West 2008). Section 83.005
allows the county treasurer, in a county that does not have a deputy county treasurer, to appoint a person to act in the
treasurer’s place if the treasurer is absent, unavoidably detained, incapacitated, or unable to act. TEX. LOC. GOV’T CODE
ANN. § 83.005 (West 2008).

3With regard to your first three questions, you additionally ask whether our answers also apply to a county
hospital’s accounts and payroll checks. Request Letter at 1-2. A county hospital is generally governed by a board of
managers, the members of which are appointed by the county commissioners court. TEX. HEALTH & SAFETY CODE ANN.
§ 263.041(a) (West 2010). However, all bills and accounts, including salaries and wages, of a county hospital are paid
“in the same manner that other charges against the county are paid.” Id. § 263.053(b); Tex. Att’y Gen. Op. No. GA-0618
(2008) at 2. The county treasurer’s general duties therefore apply to the accounts of a county hospital.

Ms. Jeanna Willhelm - Page 3 (GA-0916)

Your third question asks, “[i]f [the] County Treasurer signs the signature card for an account
in the County Treasury, does that account have to be reconciled by [the] County Treasurer [under
Local Government Code section 113.008].” Request Letter at 2. Local Government Code
subsection 113.008(d) states:

The county treasurer shall:

(1) reconcile all balances and transactions for each treasury account
in the county depository’ s statement of activity to the transactions and
balances shown on the treasurer’ s records; and

(2) ensure all financial adjustments are made regarding the
depository account as required.

TEX. LOC. GOV’T CODE ANN. § 113.008(d) (West Supp. 2011) (emphasis added). The plain
language of the statute clearly requires the county treasurer to reconcile all balances and transactions
for each treasury account. See State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006) (explaining that
if a statute is clear, we apply the statute’ s words according to their common meaning). No exception
is made for those accounts where the county treasurer has signed the signature card.

Your final question asks, “[i]n regard to deposits made in the County Treasury, does the
County Treasurer have to physically receipt the funds deposited by other County Officers the same
day they are taken to the bank or can she receipt them later using the date the deposit was made?”
Request Letter at 2. You reference Senate Bill 373, section 2 in relation to this question. Id. Senate
Bill 373, section 2 amends Code of Criminal Procedure article 103.004, which simply requires any
officer who collects obligations recovered in the name of the state to “deposit the money in the
county treasury as soon as possible, but not later than the fifth regular business day after the date that
the money is collected.”4 Nothing in Senate Bill 373 or Code of Criminal Procedure article 103.004
requires that the county treasurer issue a receipt for funds deposited by other county officers on the
same day they are taken to the bank, nor have we found any other statutory authority requiring the
county treasurer to do so. Cf. TEX. LOC. GOV’T CODE ANN. §§ l 12.054 (explaining that the treasurer
shall give a receipt to any person who pays into the treasury but not specifying a time in which to do
so), 113.002 (requiring the treasurer to keep an account of receipts of all money that the treasurer
receives) (West 2008).

 

4Act of May 19, 2011, 82d Leg., R.S., ch. 606, § 2, 2011 Tex. Gen. Laws 1465, 1465 (now codified at TEX.
CODE CRIM. PRoc. ANN. § 103.004).

Ms. Jeanna Willhelm - Page 4 (GA'0916)

SUMMARY

By enactment of Local Government Code sections 113.041
and 113.042, the Legislature has designated the county treasurer as
the official to perform the disbursement of county funds and to
endorse payments to county payees, and the commissioners court may
not reassign those duties elsewhere.

Pursuant to Local Government Code subsection 113.008(d),
the county treasurer must reconcile all balances and transactions for
each treasury account. No exception is made for those accounts
where the county treasurer has signed the signature card.

Nothing in Senate Bill 373 or Code of Criminal Procedure
article 103.004 requires that the county treasurer issue a receipt for
funds deposited by other county officers on the same day they are
taken to the bank.

Very tr ly yours,

    
       

  
   

G ’ . G
Attorney

DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JAS ON BOATRIGHT
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee